DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               STEPHEN ROSS,
                                  Appellant,

                                     v.

STATE FARM FLORIDA INSURANCE COMPANY and FLORIDA CLAIM
                   CONSULTANTS, LLC,
                       Appellees.

                               No. 4D21-2747

                          [February 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE20-
005705.

   Stephen Ross, Davie, pro se.

   No appearance for appellee State Farm Florida Insurance Company.

  Kimberly A. Innocent of The Innocent Law Firm, Sunrise, and Ron
Renzy of Sunshine Appeals, P.A., Coral Springs, for appellee Florida Claim
Consultants, LLC.

PER CURIAM.

   Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.